In a proceeding pursuant to CPLR article 78 to compel the District Attorney of Nassau County to return to petitioner certain manufacturers’ discount coupons which had been taken from its *898possession pursuant to a search warrant, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated July 20, 1979, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. While a CPLR article 78 proceeding is an appropriate vehicle to compel the return of property seized by the police (see Boyle v Kelley, 42 NY2d 88; see, also, Matter of Oakley v Police Prop. Clerk of Nassau County, 75 AD2d 816), the proceeding herein must be dismissed for failure of the petitioner to file a notice of claim pursuant to section 50-e of the General Municipal Law (see Matter of Oakley v Police Prop. Clerk of Nassau County, supra). Lazer, J. P., Gibbons, Martuscello and O’Connor, JJ., concur.